person has been prosecuted for violating a statute and the district court

                  has ruled on the constitutionality or validity of the statute. NRS

                  34.020(3); Zarnarripa, 103 Nev. at 640, 747 P.2d at 1387. "Statutes are

                  presumed to be valid, and the burden is on the challenger to make a clear

                  showing of their unconstitutionality."     Childs ix State, 107 Nev. 584, 587,

                  816 P.2d 1079, 1081 (1991).

                                Arevalo's sole basis for his challenge to the constitutionality of

                  the statutes is that the conduct for which he was convicted was protected

                  speech under the First Amendment.' We conclude that Arevalo's conduct,

                  which included obscenities and threats to the victim, was not protected by

                  the First Amendment. 2 See Cantwell v. Connecticut, 310 U.S. 296, 309-10

                  (1940) ("Resort to epithets or personal abuse is not in any proper sense

                  communication of information or opinion safeguarded by the Constitution,

                  and its punishment as a criminal act would raise no question under that

                  instrument."); Watts v. United States, 394 U.S. 705, 707-08 (1969) (holding

                  that a true threat of violence to another person is not protected speech);

                  Ford v. State, 127 Nev., Adv. Op. 55, 262 P.3d 1123, 1130 (2011) ("Speech


                       lArevalo makes no challenge to the language of the statutes of
                  conviction and provides no argument that the statutes are
                  unconstitutionally vague or overbroad.

                        2 The  record shows that Arevalo approached the victim who was
                  sitting on a bench in a church courtyard, accused him of hurting Arevalo's
                  son, took off his shirt and threw it to the ground, screamed obscenities at
                  the victim, challenged him to a fight, and threatened to harm him both
                  then and in the future.



SUPREME COURT
      OF
    NEVADA
                                                         2
(0) I94Th eDapF
                      integral to criminal conduct, such as fighting words, threats, and

                      solicitations, remain categorically outside [the First Amendment's]

                      protection." (quoting United States v. White, 610 F.3d 956, 960 (7th Cir.

                      2010))).

                                  Arevalo appears to contend that an inquiry into the subjective

                      state of mind of both the defendant and the victim is necessary to

                      determine whether the defendant made "true threats." To the extent that

                      Arevalo relies on Elonis v. United States, 575 U.S. , 135 S. Ct. 2001

                      (2015), his reliance is misplaced. The Elonis decision, which involved a

                      criminal statute that lacked a mental state requirement for the defendant,

                      held that criminal liability could not be imposed merely because a

                      reasonable person would have perceived a communication as a threat;

                      rather, the defendant must have intended to issue the threat or known

                      that the communication would be viewed as a threat. 575 U.S. at , 135

                      S. Ct. at 2012. Here, unlike in Elonis, both of the statutes, NRS

                      200.571(1) (harassment) and NRS 203.010 (breach of peace), contain a

                      mental state requirement and thus Arevalo's convictions for harassment

                      and breach of peace took into consideration his subjective state of mind.

                      The Elonis decision does not require an inquiry into the subjective mind of

                      the victim, and such an inquiry would not have helped Arevalo, as the

                      victim testified that he was scared of Arevalo, he knew that Arevalo was a

                      police officer and often carried a gun, he called 911 during the incident,

                      and he took protective measures after the incident based on Arevalo's

                      threats.

SUPREME      Courrr
        OF
     NEVADA
                                                           3
(0) 1947A    ce,
                             Having considered his petition and concluded that Arevalo

                 fails to demonstrate that the statutes were unconstitutionally applied, we

                             ORDER the petition DENIED. 3



                                                                                    J.



                                                                                    J.
                                                    Gibbons


                                                                                    J.
                                                    Pickering


                 cc:   Hon. Rob Bare, District Judge
                       Chesnoff & Schonfeld
                       Attorney General/Carson City
                       Las Vegas City Attorney
                       Las Vegas City Attorney/Criminal Division
                       Clark County District Attorney
                       Eighth District Court Clerk




                       In light of this disposition, we deny as moot Arevalo's motion for
                       3
                 transmission of original exhibits and motion for stay.



SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A    e